            Case 1:13-cr-00539-PGG Document 82 Filed 08/20/19 Page 1 of 1




August 20, 2019                                                             Orrick, Herrington & Sutcliffe LLP
                                                                            51 West 52nd Street
Via ECF                                                                     New York, NY 10019-6142
                                                                            +1 212 506 5000
                                                                            orrick.com
The Honorable Paul G. Gardephe
United States District Court
Southern District of New York                                               Gregory Morvillo
40 Foley Square, Courtroom 705
                                                                            E gmorvillo@orrick.com
New York, New York 10007                                                    D +1 212 506 3552
                                                                            F +1 212 506 5151


Re:       United States v. Richard Lee, No. 13-cr-00539 (PGG)

Dear Judge Gardephe:

          The undersigned represents Richard Lee in the above captioned matter.

       As the Court knows, there is a status conference scheduled for August 21, 2019 at
12:30pm. We respectfully request that Your Honor adjourn the conference until the week of
September 9, 2019. Mr. Lee, of course, agrees to the exclusion of time between now and a date
the Court is available for the next conference.

       I have conferred with Assistant United States Attorney Drew Johnson Skinner who
informed me that the government does not object to this request.

        I am available at the Court’s convenience should it wish to discuss this matter or any
related issue.



                                              Respectfully submitted,

                                              ORRICK, HERRINGTON & SUTCLIFFE, LLP


                                              BY: __/s/ Gregory Morvillo________________
                                                  Gregory Morvillo


cc:       AUSA Drew Johnson Skinner (via ECF)
